       Case 3:19-cr-00112-KAD Document 5 Filed 05/01/19 Page 1 of 18




                                                  U.S. Depnrfment of Justice

                                                  Antitrust Division


                                                    New York Office

                                                    26 Federal Plazø                    2r   2/335-803 5
                                                    Room 3630
                                                    New York, New York 10278-0004   FAX 212/335-8023



                                                    May 1,2019

                                                                                             Dls trict
Stephan Seeger, Esq.
Law Offices SJ Carriero, LLC
810 Bedford Street Suite #3
Stamford, CT. 06901                                                    By
                                                                                                           20

       Re:      United States v. Michael S. Flynn
                CaseNo. 3:19CR¡l_þ ( k ,+
                                                 \)
Dear Attorney Seeger:

        This letter confrrms the plea agreement between your client, Michael S. Flynn (the
"defendant"), and the United States Department of Justice Antitrust Division and the United
States Attorney's Office for the District of Connecticut (the "Government") concerning the
referenced criminal matter.

THE PLEA AND OFFENSE

       In consideration for the benefits offered under this agreement, the defendant agrees to
waive his right to be indicted and agrees to plead guilty to a two-count Information, which
charges him with: (i) one count of violating l5 U.S.C. $ 1 (Conspiracy to Restrain Trade) and (ii)
one count of violating 18 U.S.C. $ 1349 (Conspiracy to Commit Wire Fraud).

       15 U.S.C. f I (Conspiraqt to Restrain Trade\: With respect to Count One, the defendant
understands that, to be guilty of this offense, the following essential elements must be satisfied:


        l.   There was a combination or conspiracy to restrain trade during the time alleged in the
             Information;
       2. The defendant knowingly joined the conspiracy; and
       3. The activity was within the flow of or substantially affected interstate or foreign
             commerce.
         Case 3:19-cr-00112-KAD Document 5 Filed 05/01/19 Page 2 of 18


May 1,2019
Letter to Stephan Seeger, Esq
Page 2




         I8U.S.C. I I349 (Conspiracv to Commit Wire Fraudl: With respect to Count Two, the
defendant understands that, to be guilty of this offense, the following essential elements must be
satisfied:


         1.   On or about the dates charged in the Information, a conspiracy existed to commit wire
              fraud; and
         2.   The defendant knowingly and intentionally became a member of that conspiracy.


THE PENALTIES

         Imprisonment

         Conspiracy to restrain trade under 15 U.S.C. $   I   carries a maximum penalty   of l0   years
of imprisonment.

       Conspiracy to commit wire fraud under 18 U.S.C. $ 1349 carries a maximum penalty of
20 years of imprisonment.

         Supervised Release

        In addition, with respect to both Count One and Count Two, the Court may impose a term
of supervised release of not more than 3 years to begin after any term of imprisonment. 18
U.S.C. $ 3583. The defendant understands that, should he violate any condition of supervised
release, he may be required to serve a further term of imprisonment of up to 2 years pursuant to
18 U.S.C. $ 3583 with no credit for time already spent on supervised release.

         Fine

        Count One carries a maximum fine of $l million. The defendant is also subject to the
alternative fine provision of 18 U.S.C. $ 3571. Under this section, the maximum fine that may
be imposed on the defendant is the greatest of the following amounts: (1) twice the gross gain to
the defendant resulting from the offense; (2) twice the gross loss resulting from the offense,
which is approximately $9 million; or (3) $1 million.

        Count Two carries a maximum fine of $250,000. The defendant is also subject to the
alternative fine provision of 18 U.S.C. $ 3571. Under this section, the maximum fine that may
be imposed on the defendant is the greatest of the following amounts: (1) twice the gross gain to
the defendant resulting from the offense; (2) twice the gross loss resulting from the offense,
which is approximately $9 million; or (3) $250,000.




                                                  2
       Case 3:19-cr-00112-KAD Document 5 Filed 05/01/19 Page 3 of 18


May 1,2019
Letter to Stephan Seeger, Esq
Page 3




         Special Assessment

         In addition, the defendant is obligated by l8 U.S.C. $ 3013 to pay a special assessment of
$ I 00 on each count of conviction, for a total of $200. The defendant agrees to pay the special
assessment to the Clerk of the Court on the day the guilty plea is accepted.

         Restitution

        In addition to the other penalties provided by law, the Court must also order that the
defendant make restitution under l8 U.S.C. $ 36634, and the Government reserves its right to
seek restitution on behalf of victims consistent with the provisions of $ 3663A. The scope and
effect of the order of restitution are set forth in the attached Rider Concerning Restitution.
Restitution is payable immediately unless otherwise ordered by the Court.

        Regardless of restitution that may be ordered by the Court noted above, the defendant
agrees to immediately pay restitution of at least $4,500,000, on a joint and several basis with his
co-conspirators. The defendant agrees that 30 days prior to the date of sentencing, he will have
$ 100,000 in liquid assets previously held in an escrow account controlled by his attorney, turned
over to the Clerk of Court in anticipation of a criminal monetary imposition. The Government
and the defendants agree to recommend to the Court that the funds in the escrow account be used
only to satisfy any restitution frrst, and then any remainder to satisfy any fine that the defendant
is sentenced to pay. The defendant acknowledges, however, that the Court may sentence him to
pay fines and restitution totaling more than the amount in the escrow account. The Government
and the defendant also agree that if the funds in the escrow account exceed the amount of fìnes
and restitution the defendant is sentenced to pay, he will seek the Court's permission to return
the remainder to him.

         Interest. penalties and fines

         Unless otherwise ordered, should the Court impose a fine or restitution of more than
$2,500 as part of the sentence, interest will be charged on the unpaid balance of the fine or
restitution not paid within 15 days after the judgment date. I 8 U.S.C. $ 3612(Ð. Other penalties
and fines may be assessed on the unpaid balance of a fine or restitution pursuant to l8 U.S.C.
$ 3s72(h), (i) and $ 3612(g).




                                                 ô
                                                 J
       Case 3:19-cr-00112-KAD Document 5 Filed 05/01/19 Page 4 of 18


May 1,2019
Letter to Stephan Seeger, Esq.
Page 4




         Forfeiture

         L   United States v. 28 South Ridge Rd, Ridgefield, Connecticut et al, 3:18CV547 (AWT)

         With respectto 28 South Ridge Rd, Ridgefield, Connecticut that is the subject of the civil
action United States v. 28 South Ridge Rd, Ridgefield, Connecticut et al, 3:18CV547 (AWT), (the
"Real Property") the defendant and the United States hereby stipulate and agree as follows: That
the defendant shall execute a Stipulation for Compromise Settlement, Forfeiture and Release of
Property and shall cause to be delivered to and received by the United States Marshals Service,
within 30 days of the date of this plea agreement's being entered in U.S. District Court, and at
least 30 days prior to sentencing, a certified or cashier's check in the total amount of $327,500,
payable to "United States of America" (hereinafter, the "$327,500 settlement amount"). Upon
its timely delivery, the parties agree that the $327,500 settlement amount shall be substituted as
the forfeitable res, in place of the Real Property.

        That upon the timely delivery to the United States of the $327,500 settlement amount, the
United States's forfeitable interest in the Real Property shall be extinguished and the United
States shall promptly cause the release of its notice of lis pendezs on the land records with
respect to said property.

        That upon the timely delivery to the United States of the 5327,500 settlement amount, the
defendant shall, pursuant to 18 U.S.C. $ 981(a)(1)(A) and (C), and based on his commission of
conspiracy to commit wire fraud charged in Count Two of the Information, agree to forfeit all
interests in the $327,500 settlement amount.

        That the defendant will agree to any continuance of the sentencing date needed to give
enough time, after the 30-day deadline for conveying the $327,500 settlement amount, to allow
the United States to draft and file prior to the defendant's sentencing, any Motion for Decree of
Forfeiture or other legal process that may be required in this case.

         That if the defendant fails to convey the $327,500 settlement amount to the United States
within 30 days of the date of this plea agreement's being entered in U.S. District Court, then:
(1) this section of the plea agreement regarding the Real Property shall be null and void, except
for the immediately preceding paragraph, which shall continue to be binding upon the parties;
(2) the United States shall not accept a 5327 ,500 settlement amount; (3) the United States shall
retain the right to forfeit the Real Property in its entirety, and to exercise all lawful means to
secure said properly and to complete the forfeiture of said property; and (4) pursuant to l8
U.S.C. $ 981(a)(l)(A) and (C), and based on his commission of the conspiracy to commit wire
fraud charged in Count Two of the Information, the defendant shall agree to forfeit all interests
in the Real Property.




                                                 4
       Case 3:19-cr-00112-KAD Document 5 Filed 05/01/19 Page 5 of 18


May 1,2019
Letter to Stephan Seeger, Esq
Page 5




         2.   United States v. Contents of Account Ending 4316 Held in the Name of B.C. Flynn
              Contracting Corp at JP Morgan Chase Bank et a1.,3:l8MC29 (SALM)

        Pursuant to 18 U.S.C. $ 98l(aXl)(A) and (C), and based on his commission of the
conspiracy to commit wire fraud charged in Count Two of the Information, the defendant agrees
to forfeit in the civil forfeiture case to be filed, all interests in the contents of the account ending
in 874I held in the names Michael Flynn and Maria Flynn at Bank of America and account
ending 3432held in the name of Michael Flynn at TD Ameritrade (hereinafter, the "Forfeitable
Assets"), and to execute a Stipulated Forfeiture Agreement to effectuate the forfeiture.

         3.   General terms applicable to all forfeitures agreed to herein

        The defendant agrees to waive all interests in (1) the $327,500 settlement amount, or if
said amount is not timely conveyed to the United States pursuant to the terms herein, the Real
Property, and (2) the Forfeitable Assets, in any administrative or judicial forfeiture proceeding,
whether criminal or civil, state or federal. The defendant agrees to consent to the entry of orders
of forfeiture for all of the above-described assets thatare to be forfeited, and waives the
requirements of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding notice of the
forfeiture in the charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment. The defendant acknowledges that he understands
that the forfeiture of assets is part of the sentence that may be imposed in this case and waives
any failure by the Court to advise him of this, pursuant to Federal Rule of Criminal Procedure
 1l(bXlXJ), at the time his guilty plea is accepted.

        The defendant agrees to hold the United States, the Federal Bureau of Investigation,
Depaftment of Justice, Antitrust Division, the Department of Defense - Office of Inspector
General, and their agents and employees harmless from any claims whatsoever in connection
with the seizure, detention, and forfeiture of the above-listed assets covered by this agreement,
and from any claims whatsoever in connection with the seizure, restraint, release, notice of /¿s
pendens, release of hs pendens, and any other action taken or encumbrance imposed upon the
Real Property.

        The defendant further agrees to waive all constitutional and statutory challenges in any
manner (including direct appeal, habeas corpus, or any other means) to any forfeiture carried out
in accordance with this plea agreement on any grounds, including that the forfeiture constitutes
an excessive fine or punishment. The defendant also understands and agrees that by virtue of his
plea of guilty he waives any rights or cause of action to claim that he is a "substantially
prevailing pafi" for the purpose of recovery of attorney fees and other litigation costs in any
related forfeiture proceeding pursuant to 28 U.S.C. $ 2465(bX1).




                                                    5
       Case 3:19-cr-00112-KAD Document 5 Filed 05/01/19 Page 6 of 18


May 1,2019
Letter to Stephan Seeger, Esq
Page 6




THE SENTENCING GUIDELINES

         Applicabilitv

         The defendant understands that the Court is required to consider any applicable
Sentencing Guidelines as well as other factors enumerated in 18 U.S.C. $ 3553(a) to tailor an
appropriate sentence in this case and is not bound by this plea agreement. The defendant agrees
that the Sentencing Guideline determinations will be made by the Court, by a preponderance of
the evidence, based upon input from the defendant, the Government, and the United States
Probation Office. The defendant further understands that he has no right to withdraw his guilty
plea if his sentence or the Guideline application is other than he anticipated, including if the
sentence is outside any of the ranges set forth in this agreement.

         Acceptance of Responsibilitv

         At this time, the Government agrees to recommend that the Court reduce by two levels
the defendant's adjusted offense level under $ 3E1.1(a) of the Sentencing Guidelines, based on
the defendant's prompt recognition and afflrrrnative acceptance of personal responsibility for the
offense. Moreover, should the defendant qualify for a decrease under $ 381.1(a) and his offense
level determined prior to the operation of subsection (a) is level 16 or greater, the Government
will fìle a motion with the Court pursuant to $ 3El.l(b) which recommends that the Court reduce
the defendant's Adjusted Offense Level by one additional level based on his prompt notification
of his intention to enter a plea of guilty. The defendant understands that the Court is not
obligated to accept the Government's recommendations on the reductions.

        The above-listed recornmendations are conditioned upon the defendant's affirmative
demonstration of acceptance of responsibility, bV (1) truthfully admitting the conduct comprising
the offense(s) of conviction and truthfully admitting or not falsely denying any additional
relevant conduct for which the defendant is accountable under $ lB L3 of the Sentencing
Guidelines, and (2) disclosing to the United States Attorney's Offìce and the United States
Probation Office a complete and truthful financial statement detailing the defendant's financial
condition. The defendant expressly authorizes the United States Attorney's Office to obtain a
credit report conceming the defendant.

        In addition, the Government expressly reserves the right to seek denial of the adjustment
for acceptance of responsibility if the defendant engages in any acts, unknown to the
Government at the time of the signing of this agreement, which (l) indicate that the defendant
has not terminated or withdrawn from criminal conduct or associations ($ 3E I . I of the
Sentencing Guidelines); (2) could provide a basis for an adjustment for obstructing or impeding
the administration ofjustice ($ 3Cl.l of the Sentencing Guidelines); or (3) constitute a violation
of any condition of release. Moreover, the Government reserves the right to seek denial of the
adjustment for acceptance of responsibility if the defendant seeks to withdraw his guilty plea or
takes a position at sentencing, or otherwise, which, in the Government's assessment, is


                                                 6
       Case 3:19-cr-00112-KAD Document 5 Filed 05/01/19 Page 7 of 18


May 1,2019
Letter to Stephan Seeger, Esq
Page 7



inconsistent with affirmative acceptance of personal responsibility. The defendant understands
that he may not withdraw his plea of guilty if, for the reasons explained above, the Government
does not make one or both of the recommendations or seeks denial of the adjustment for
acceptance of responsibility.

        Stipulation

         Pursuant to $ 68 1 .4 of the Sentencing Guidelines, the defendant and the Government
have entered into the attached stipulation, which is a part of this plea agreement. The defendant
understands that this stipulation does not set forth all of the relevant conduct and characteristics
that may be considered by the Court for purposes of sentencing. The defendant understands that
this stipulation is not binding on the Court. The defendant also understands that the Government
and the United States Probation Office are obligated to advise the Court of any additional
relevant facts that subsequently come to their attention.

       Guideline Stipulation

       The parties agree as follows:

       The Guidelines Manual in effect on the date of sentencing is used to determine the
applicable Guidelines range.

         The parties agree that Counts One and Two are grouped under U.S.S.G. $ 3D1.2(a). The
defendant's base offense level under U.S.S.G. $ 2B I .1(a)(1) is 7. That level is inueased by 18
levels under U.S.S.G. $ 2Bl.l(bxlXJ) because the agreed-upon loss is over $3,500,000 but less
than $9,500,000. That level is further inøeased by 2 levels under U.S.S.G. $ 281.1(bX10)
because the offense otherwise involved sophisticated means and the defendant intentionally
engaged in or caused the conduct constituting sophisticated means. That level is further
increased by 2 levels under U.S.S.G. $ 38 L 1(c) because the defendant was an organizer or
leader in the criminal activity. Three levels are subtracted under U.S.S.G. $ 381.1 for
acceptance of responsibility, as noted above, resulting in a total offense level of 26.

       Based on an initial assessment, the parties agree that the defendant falls within Criminal
History Category I. The parties reserve the right to recalculate the defendant's Criminal History
Category and corresponding sentencing ranges if this initial assessment proves inaccurate.

        A total offense level26, assuming a Criminal History Category I, would result in a range
of 63 to 78 months of imprisonment (sentencing table) and a fine range of $25,000 to $250,000,
U.S.S.G. $ 5E1.2(c)(3). The defendant is also subject to a supervised release term of I years to 3
years. U.S.S.G. $ 5D1.2.




                                                  7
           Case 3:19-cr-00112-KAD Document 5 Filed 05/01/19 Page 8 of 18


May 1,2019
Letter to Stephan Seeger, Esq
Page   I


       The Government and the defendant reserve their rights to seek a departure or a non-
Guidelines sentence, and both sides reserve their right to object to a departure or a non-
Guidelines sentence.

       The defendant understands that the Court is not bound by this agreement on the Guideline
ranges specified above. The defendant further understands that he will not be permitted to
withdraw the guilty plea if the Court imposes a sentence outside any of the ranges set forth in
this agreement.

        In the event the United States Probation Office or the Court contemplates any sentencing
calculations different from those stipulated by the pafties, the parties reserve the right to respond
to any inquiries and make appropriate legal arguments regarding the proposed alternate
calculations. Moreover, the parties reserve the right to defend any sentencing determination,
even if it differs from that stipulated by the parties, in any post-sentencing proceeding.

           Information to the Court

        The Government reserves its right to address the Court with respect to an appropriate
sentence to be imposed in this case. Moreover, the Government will discuss the facts of this
case, including information regarding the defendant's background and character, 18 U.S.C.
$ 3661, with the United States Probation Office and will provide the Probation Officer with
access to material in its file, with the exception of grand jury material.



WAIVER OF RIGHTS

       The defendant acknowledges and agrees that he is knowingly, intelligently, and
voluntarily waiving the following rights:

           Waiver of Risht to Indictment

       The defendant understands that he has the right to have the facts ofthis case presented to
a federal grandjury, consisting of between sixteen and twenty-three citizens, twelve of whom
would have to find probable cause to believe that he committed the offense set forth in the
information before an indictment could be returned. The defendant acknowledges that he is
waiving his right to be indicted.

           Waiver of Trial Riehts and Consequences of Guilty Plea

        The defendant understands that he has the right to be represented by an attorney at every
stage of the proceeding and, if necessary, one will be appointed to represent him.




                                                  8
         Case 3:19-cr-00112-KAD Document 5 Filed 05/01/19 Page 9 of 18


May 1,2019
Letter to Stephan Seeger, Esq
Page 9




         The defendant understands that he has the right to plead not guilty or to persist in that
plea if it has already been made, the right to a public trial, the right to be tried by a jury with the
assistance of counsel, the right to confront and cross-examine the witnesses against him, the right
not to be compelled to incriminate himself, the right to testify and present evidence, and the right
to compel the attendance of witnesses to testify in his defense. The defendant understands that
by pleading guilty he waives those rights and that, if the plea of guilty is accepted by the Court,
there will not be atrial of any kind.

        The defendant understands that, if he pleads guilty, the Court may ask him questions
about each offense to which he pleads guilty, and if he answers those questions falsely under
oath, on the record, and in the presence of counsel, his answers may later be used against him in
a prosecution for perjury or making false statements.


         Waiver of Statute of Limitations

         The defendant agrees that, should the conviction following defendant's guilty plea be
vacated for any reason, then any prosecution that is not time-barred by the applicable statute of
limitations on the date of the signing of this plea agreement (including any indictment or counts
the Government has agreed to dismiss at sentencing pursuant to this plea agreement) may be
commenced or reinstated against the defendant, notwithstanding the expiration of the statute of
limitations between the signing of this plea agreement and the commencement or reinstatement
of such prosecution. The defendant agrees to waive all defenses based on the statute of
limitations with respect to any prosecution that is not time-baned on the date the plea agreement
is signed.

         Waiver of Right to Challenge Conviction

        The defendant acknowledges that under certain circumstances he is entitled to challenge
his conviction. By pleading guilty, the defendant waives his right to appeal or collaterally attack
his conviction in any proceeding, including but not limited to a motion under 28 U.S.C. ç 2255
andlor ç 2241. In addition to any other claims he might raise, the defendant waives his right to
challenge his conviction based on (1) any non-jurisdictional defects in the proceedings before
entry of this plea, (2) a claim that the statute(s) to which the defendant is pleading guilty is
unconstitutional, and (3) a claim that the admitted conduct does not fall within the scope of the
statute. This waiver does not preclude the defendant from raising a claim of ineffective
assistance of counsel in an appropriate forum.

         Waiver of Rieht to Appeal or Collaterally Attack Sentence

        The defendant acknowledges that under certain circumstances, he is entitled to challenge
his sentence. In consideration for the benefits offered under this agreement, the defendant agrees
not to appeal or collaterally attack the sentence in any proceeding, including but not limited to a
motion under 28 U.S.C. ç 2255 andlot ç 2241 if that sentence does not exceed 78 months'

                                                   9
      Case 3:19-cr-00112-KAD Document 5 Filed 05/01/19 Page 10 of 18


May 1,2019
Letter to Stephan Seeger, Esq
Page 10



imprisonment, a 3-year term of supervised release, a $200 special assessrnent, a $250,000 fine, a
$4,500,000 order of restitution, and forfeiture of the assets and in the amounts described in pages
4 and 5 above. The Government and the defendant agree that this waiver applies regardless of
whether the term of imprisonment is imposed to run consecutively to or concurrently with, in
whole or in part, the undischarged portion of any other sentence that has been imposed on the
defendant at the time of sentencing in this case. Furthermôre, the parties agree that any challenge
to the defendant's sentence that is not foreclosed by this provision will be limited to that portion
of the sentencing calculation that is inconsistent with (or not addressed by) this waiver. This
waiver does not preclude the defendant from raising a claim of ineffective assistance of counsel
in an appropriate forum.

       Waiver of Challenge to Plea Based on Immigration Consequences

        The defendant understands that pleading guilty may have consequences with respect to
his immigration status if he is not a citizen of the United States. Under federal law, non-citizens
are subject to removal for a broad range of crimes, including the offense(s) to which the
defendant is pleading guilty. Likewise, if the defendant is a naturalized citizen of the United
States, pleading guilty may result in denaturalization and removal. Removal, denaturalization,
and other immigration consequences are the subject of a separate proceeding, however, and the
defendant understands that no one, including his attomey or the district court, can predict to a
certainty the effect of his conviction on his immigration status. The defendant nevertheless
affirms that he wants to plead guilty regardless of any immigration consequences that his plea
may entail, even if the consequence is automatic removal from the United States.

        The defendant understands that he is bound by his guilty plea regardless of the
immigration consequences of the plea and regardless of any advice the defendant has received
from his counsel or others regarding those consequences. Accordingly, the defendant waives
any and all challenges to his guilty plea and to his sentence based on those consequences, and
agrees not to seek to withdraw his guilty plea, or to file a direct appeal or any kind of collateral
attack challenging his guilty plea, conviction or sentence, based on the imrnigration
cônsequences of his guilty plea, conviction or sentence.

ACKNOWLEDGMENT OF GUILT AND VOLUNTARINESS OF PLEA

        The defendant acknowledges that he is entering into this agreement and is pleading guilty
freely and voluntarily because he is guilty. The defendant further acknowledges that he is
entering into this agreement without reliance upon any discussions between the Government and
him (other than those described in the plea agreement letter), without promise of benefit of any
kind (other than the concessions contained in the plea agreement letter), and without threats,
force, intimidation, or coercion of any kind. The defendant further acknowledges his
understanding of the nature of the offense to which he is pleading guilty, including the penalties
provided by law. The defendant also acknowledges his complete satisfaction with the
representation and advice received from his undersigned attorney. The defendant and his


                                                  l0
       Case 3:19-cr-00112-KAD Document 5 Filed 05/01/19 Page 11 of 18


May 1,2019
Letter to Stephan Seeger, Esq
Page   I1



undersigned counsel are unaware of any conflict of interest concerning counsel's representation
ofthe defendant in the case.

SCOPE OF THE AGREEMENT

        The defendant acknowledges that this agreement is limited to the undersigned parties and
cannot bind any other federal authority, or any state or local authority. The defendant
acknowledges that no representations have been made to him with respect to any civil or
administrative consequences that may result from this plea of guilty because such matters are
solely within the province and discretion of the specific administrative or governmental entity
involved. Finally, the defendant acknowledges that this agreement has been reached without
regard to any civil tax matters that may be pending or which may arise involving him.

COLLATERAL CONSEOUENCES

         The defendant understands that he will be adjudicated guilty of each offense to which he
has pleaded guilty and will be deprived of certain rights, such as the right to hold public offìce, to
serve on a jury, to possess firearms and ammunition, and in some states, the right to vote.
Fufther, the defendant understands that if he is nof a citizen of the United States, a plea of guilty
may result in removal from the United States, denial of citizenship, and denial of admission to
the United States in the future. The defendant understands that pursuant to $ 203(b) of the
Justice For All Act, the Federal Bureau of Prisons or the United States Probation Office will
collect a DNA sample from the defendant for analysis and indexing. Finally, the defendant
understands that the Government reserves the right to notify any state or federal agency by which
he is licensed, or with which he does business, as well as any current or future employer of the
fact of his conviction.

SATISFACTION OF FEDERAL CRIMINAL LIABILITY: BREACH

         The defendant's guilty plea, if accepted by the Court, will satisSr the federal criminal
liability of the defendant in the District of Connecticut as a result of his participation in schemes
to rig bids and engage in fraud relating to insulation contracts in Connecticut, New York and
Massachusetts, which forms the basis of the Information in this case.

         The defendant understands that if, before sentencing, he violates any term or condition   of
this agreement, engages in any criminal activity, or fails to appear for sentencing, the
Government may void all or part of this agreement. If the agreement is voided in whole or in
part, the defendant will not be permitted to withdraw his guilty plea.




                                                  l1
      Case 3:19-cr-00112-KAD Document 5 Filed 05/01/19 Page 12 of 18


May 1,2019
Letter to Stephan Seeger, Esq
Page I2



NO OTHER PROMISES

         The defendant acknowledges that no other promises, agreements, or conditions have been
entered into other than those set forth in this plea agreement, and none will be entered into unless
set forth in writing, signed by all the parties.

       This letter shall be presented to the Court, in open court, and filed in this case.

                                              Very truly yours,




                                              HELEN CHRISTODOULOU
                                              MILOSZ GUDZOWSKI
                                              TRIAL ATTORNEYS
                                              U.S. DEPARTMENT OF JUSTICE
                                              ANTITRUST DIVISION




                                              DAVID T. HUANG
                                              ASSISTANT UNITED STATES ATTORNEY
                                              DISTRICT OF CONNECTICUT




                                                 l2
       Case 3:19-cr-00112-KAD Document 5 Filed 05/01/19 Page 13 of 18


May 1,2019
Letter to Stephan Seeger, Esq
Page   I3



The defendant certifies that he has read this plea agreement letter and its attachment(s) or has had
it read or translated to him, that he has had ample time to discuss this agreement and its
attachment(s) with counsel and that he fully understands and accepts its terms.




            S                                        Date
The




I have thoroughly read, reviewed and explained this plea agreement and its attachment(s) to my
client who advises me that he understands and accepts its terms.




STEPHAN SEEGER, ESQ.                          Date
                                                        i&rr I tq
                                                             !

Attorney for the Defendant




                                                13
      Case 3:19-cr-00112-KAD Document 5 Filed 05/01/19 Page 14 of 18


May 1,2019
Letter to Stephan Seeger, Esq
Page I4



          STIPULATION OF OFFENSE CONDUCT AND RELEVANT CONDUCT

       The defendant, Michael S. Flynn, and the Government stipulate to the following offense
conduct and relevant conduct that give rise to the defendant's agreement to plead guilty to
Counts One and Two of the Information:


    1.   Beginning at least as early as October 20ll and continuing until as late as March 2018, in
         the District of Connecticut and elsewhere, FLYNN knowingly entered into and engaged
         in a combination and conspiracy to suppress and eliminate competition by allocating
         customers, rigging bids, and fixing prices for insulation contracts in unreasonable
         restraint of interstate trade and commerce.
   2. During this period, FLYNN was the owner and principal for a corporation ("CC-1")          and
         had an active role in the bidding of insulation contracts.
   3.    During this period, FL\ lN knowingly agreed with CC-2 through CC-7, whose identities
         are known to FLYNN and the Court, to share their respective bids and bid prices for the
         purpose of allocating insulation contracts among them at higher bid prices than if they
         had competed against each other. FLYNN and CC-1 through CC-7 shared bids and bid
         prices through various means including during meetings, through phone calls, and using
         email, faxes, text messages and the Confide messaging application. FLYNN and CC-1
         through CC-7 submitted non-competitive bids. As a result of their agreement to collude,
         FLYNN and CC-1 through CC-7 provided insulation services pursuant to contracts that
         were awarded at collusive and noncompetitive prices.
   4.    The business activities that are the subject of Count One were within the flow of, and
         substantially affected, interstate trade and commerce.
   5.    During this period, in the District of Connecticut and elsewhere, FLYNN knowingly and
         willfully participated in a conspiracy to execute a scheme and artifice to defraud
         mechanical contractors, general contractors andlor project owners on at least $45 million
         in insulation projects for various entities, including universities, hospitals and other
         public and private entities who had solicited competitive bids that included insulation
         services.
   6, The confidentiality and independence of the bids were essential to maintaining integrity
         and fairness during the bidding process, and in ensuring that customers receive the best
         value. In some cases, bidders were required to certify that they had not engaged in
         anticompetitive conduct (i.e., by signing certificates of non-collusion or independent
         pricing).
   7.    FLYNN, co-conspirators CC-l through CC-7, and others sent, or caused to be sent, bids
         to mechanical and general contractors via emails and faxes from Connecticut to states
         outside of Connecticut, including Massachusetts and New York, that were a result of the
         agreement between and among them to provide collusive, non-competitive bid prices on
         insulation contracts.

                                                   t4
       Case 3:19-cr-00112-KAD Document 5 Filed 05/01/19 Page 15 of 18


May 1,2019
Letter to Stephan Seeger, Esq
Page 15



   8.    FLYNN, co-conspirators CC-1 through CC-7, and others submitted collusive, non-
         competitive bids to mechanical and general contractors, via e-mail and fax, knowing that
         those contractors would be providing materially false certificates of non-collusion or
         independent pricing when those contractors in turn submitted their bids subject to
         requirements for competitive bidding.
   9.    FLYNN was an organizer or leader of the scheme in the charged conduct.
   10.   FLYNN and CC-2, CC-4 and CC-6 perpetrated the bid-rigging and fraud conduct using
         sophisticated means, including through the use of Confide, a disappearing text messaging
         app, and through the use ofburner phones.
   I   l. FLYNN    and CC-1 through CC-7 inflated their bid prices by at least Llo/o as a result of
         their agreement to rig bids and engage in fraud.
   12. The relevant and reasonably foreseeable loss attributable to    FLYNN is at least
         $4,500,000.




                                                  15
      Case 3:19-cr-00112-KAD Document 5 Filed 05/01/19 Page 16 of 18


May 1,2019
Letter to Stephan Seeger, Esq
Page 16




This written stipulation is part of the plea agreement. The defendant and the Government reserve
their right to present additional offense conduct and relevant conduct to the Court in connection
with sentencing.




            S.                                     CHRISTODOULOU
The Defendant                               MILOSZ GUDZOWSKI
                                            TRIAL ATTORNEYS
                                            U.S. DEPARTMENT OF JUSTICE
                                            ANTITRUST DIVISION




                                            DAVID T. HUANG
                                            ASSISTANT UNITED STATES ATTORNEY
                                            DISTRICT OF CONNECTICUT




S                     ESQ                      te
Attorney for the Defendant




                                               16
             Case 3:19-cr-00112-KAD Document 5 Filed 05/01/19 Page 17 of 18


May 1,2019
Letter to Stephan Seeger, Esq
Page I7



                                 RIDER CONCERNING RESTITUTION

        The Court shall order that the defendant make restitution under 18 U.S.C. $ 36634 as
follows:

I   .   If the offense resulted in damage to or   loss or destruction of property of a victim of the
        offense:

        A.   Return the property to the owner of the property or someone designated by the owner; or

        B.   If return of the property is impossible, impracticable, or inadequate, pay an amount equal
             to:
             The greater of-
             (I) the value of the property on the date of the damage, Ioss, or destruction; or
             (II) the value of the property on the date of sentencing, less the value as of the date the
                  property is returned.

2. Inthe       case of an offense resulting in bodily injury to a victim   -
        A.   Pay an amount equal to the costs of necessary medical and related professional services
             and devices related to physical, psychiatric, and psychological care; including non-
             medical care and treatment rendered in accordance with a method of healing recognized
             by the law of the place of treatment;

        B. Pay an amount equal to the cost of necessary physical and occupational therapy and
            rehabilitation; and

        C. Reimburse the victim for income lost by such victim as a result of such offense;

3.      In the case of an offense resulting in bodily injury that results in the death of the victim, pay
        an amount equal to the cost ofnecessary funeral and related services; and

4. In any case, reimburse     the victim for lost income and necessary child care, transportation,
        and other expenses incurred during participation in the investigation or prosecution of the
        offense or attendance at proceedings related to the offense.

         The order of restitution has the effect of a civil judgment against the defendant. In
addition to the Court-ordered restitution, the Court may order that the conditions of its order of
restitution be made a condition of probation or supervised release. Failure to make restitution as
ordered may result in a revocation of probation, l8 U.S.C. $ 3565, or a modification of the
conditions of supervised release, 18 U.S.C. $ 3583(e). Failure to pay restitution may also result
in the defendant being held in contempt, or the defendant's re-sentencing to any sentence which

                                                       t7
        Case 3:19-cr-00112-KAD Document 5 Filed 05/01/19 Page 18 of 18


May 1,2019
Letter to Stephan Seeger, Esq
Page    I8


might originally have been imposed by the Court. See l8 U.S.C. $$ 36134, 3614. The Court
may also order that the defendant give notice to any victim(s) of his offense under 18 U.S.C. $
3555.




                                               18
